PER CURIAM.
This is a consolidated appeal of final orders denying appellants standing to intervene as parties in an administrative hearing to contest the issuance of a certificate of need (CON) to appellee. We find that appellants, licenced short-term psychiatric facilities, have standing to contest issuance of a CON for a long-term psychiatric facility. See Psychiatric Institutes of America, Inc. v. Department of Health and Rehabilitative Services, 491 So.2d 1199 (Fla. 1st DCA 1986).
REVERSED.
ERVIN, WIGGINTON and BARFIELD, JJ., concur.